Citation Nr: 0303761	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for residual scars of a gunshot wound of the left 
foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied an application to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder, as well as entitlement to an 
increased rating for residuals of a gunshot wound of the left 
foot.  When this case was previously before the Board in May 
1999, the application to reopen the claim for service 
connection for post-traumatic stress disorder was granted and 
the matter remanded for additional development and 
adjudication on the merits.  Similarly, the claim for an 
increased rating for residuals of a gunshot wound of the left 
foot was remanded for further development.  Following the 
requested development, the claim for service connection for 
post-traumatic stress disorder was denied.  

In May 1999, the Board noted that the veteran had withdrawn 
claims of entitlement to service connection for chloracne and 
for residuals of a gunshot wound of the right foot.  However, 
the Board also noted that the veteran had raised the issue of 
entitlement to an increased rating for residuals of a gunshot 
wound of the left foot based on clear and unmistakable error 
in the rating decision of April 1973.  It was asserted that 
the RO had failed to rate the muscle injury of the foot.  The 
claim of clear and unmistakable error was referred to the RO 
for appropriate action, which initially denied the claim.  
Following further examination and consideration by the VA 
Compensation and Pension Service, the claim of clear and 
unmistakable error was granted and a compensable separate 
evaluation was assigned under Diagnostic Code 5311 for muscle 
injury of the left foot due to the service-connected gunshot 
wound.  The rating was made effective from separation, and 
the perfected appeal on the issue was deemed closed because 
the rating decision of September 2000 that implemented the 
decision of the Compensation and Pension Service was 
considered to be a complete grant of the benefit sought.  

The substantive appeal filed by the veteran's representative 
on the clear and unmistakable error issue noted that the 
veteran had sustained a through-and-through injury of the 
involved muscle and that a separate 10 percent rating was 
warranted from separation based on clear and unmistakable 
error in the April 1973 rating determination.  See 38 C.F.R. 
§ 4.72 (effective prior to July 3, 1997) (holding that a 
through-and-through gunshot wound, with muscle damage, is 
always at least a moderate injury).  A moderate muscle injury 
of Muscle Group XI warrants a 10 percent rating under 
Diagnostic Code 5311, whether rated under the old rating 
criteria or the new.  Thus, the evaluation assigned by the 
rating decision of September 2000 constitutes a complete 
grant of the benefit sought.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (VA required to consider entitlement to 
all available ratings for a service-connected disability 
where there is no clearly expressed intent to limit the 
appeal to a specific evaluation).  Accordingly, the issue of 
entitlement to a rating in excess of 10 percent for muscle 
damage of Muscle Group XI as a residual of the service-
connected gunshot wound will not be addressed in this 
decision.  No such intent was expressed with respect to the 
scar resulting from the gunshot wound, which is addressed 
below.  

In December 1998, the veteran gave sworn testimony at a 
hearing before the Board in Washington, D.C.  A transcript of 
that hearing is of record.  The Board member who conducted 
that hearing subsequently retired.  Because the Board member 
who takes the testimony in a case must usually participate in 
making the final determination of the claim under 38 U.S.C.A. 
§ 7107(c) (West 2002), the veteran was offered the 
opportunity for another hearing before a different member of 
the Board.  However, in August 2002, through his 
representative, the veteran stated that he did not want 
another hearing and requested that the Board enter a decision 
on his appeal.  Accordingly, the Board will proceed to a 
decision on the merits of his claims.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has post-traumatic stress disorder as a 
consequence of his service in Vietnam.  

3.  The service-connected fibular scar on the laterosuperior 
aspect of the left foot, but not the plantar scar, is painful 
on examination.  Both gunshot wound scars are well healed, 
and no usual or exceptional disability factors are associated 
with the scars such as to render inapplicable the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303(a), 3.304(f) (2002).  

2.  The criteria for a rating in excess of 10 percent for 
residual scars of a gunshot wound of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.118, Diagnostic Codes 7803, 7804, 7805 
(effective prior to Aug. 30, 2002); 67 Fed. Reg. 49,590, 
49,596 (July 31, 2002) (effective Aug. 30, 2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 and Note (1)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

There is now a duty to notify a claimant of information or 
lay or medical evidence necessary to substantiate a claim and 
to indicate what portion of the information or evidence is to 
be provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The veteran filed his informal claim in September 1996.  He 
provided a release for private treatment records.  The RO 
sent him two letters on September 17, 1996.  In one letter, 
the RO told him that he would be responsible for providing a 
detailed description of his traumatic incidents and reports 
from private physicians who had treated him since discharge.  
The RO told him that, if he had been treated at a VA 
facility, the RO would get those records if the veteran told 
the RO the dates and places of treatment.  In the other 
letter, the RO told him that it had requested his private 
treatment records from the doctor identified by the veteran 
in his claim.  The RO told him he would need to report for a 
VA examination and that he would be notified when to report.

After receiving the veteran's statement regarding stressors, 
the RO wrote to him on January 30, 1997, and told him it was 
requesting verification of his stressors from the 
Environmental Support Group.  He was again advised that a VA 
examination would be scheduled for him.

Thus, it is apparent that the RO has advised the veteran of 
what information and evidence he is responsible for 
providing, and what information and evidence VA will obtain 
or develop on his behalf.  Furthermore, given the disposition 
herein of the veteran's claim for PTSD, any omission of 
notice is, at most, harmless error, as no prejudice to the 
veteran's claim results. See 38 U.S.C.A. § 7261(b) (West 
2002) (in reviewing Board decisions, the Court of Appeals for 
Veterans Claims "shall take due account of the rule of 
prejudicial error.")

Although it does not appear that the RO informed the veteran 
of the specific provisions of the VCAA or of its implementing 
regulations, the RO developed the claims in a manner 
consistent with the Act. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The record shows that 
the RO has obtained, to the extent possible, all of the 
evidence within the control of the government that is 
pertinent to this appeal.  The record indicates that the RO 
has obtained the private medical evidence identified by the 
veteran and has associated it with the record.  Neither the 
veteran nor his representative has identified additional 
sources of relevant evidence, and the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran was afforded VA examinations in 
October 1996 and June 1999.  An addendum to the examination 
report was added in May 2000.  Although the representative 
has requested that the veteran be afforded another 
examination regarding his claim for service connection for 
post-traumatic stress disorder, that request is rendered moot 
by the disposition herein of the post-traumatic stress 
disorder claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. at 430.  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  

Moreover, the Court of Appeals for Veterans Claims has held 
that the VCAA is not applicable in all cases.  The Court has 
concluded that the VCAA is not applicable where the appellant 
was fully notified and aware of the type of evidence required 
to substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim, the VCAA does not 
require further development or notice.  Wensch v. Principi, 
15 Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2).  

A.  Post-traumatic stress disorder

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110.  However, it must be 
shown that any current disability is related to service or to 
an incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

The veteran seeks service connection for post-traumatic 
stress disorder.  During the prosecution of this appeal, 
however, the regulation governing claims for service 
connection for post-traumatic stress disorder was amended.  
Prior to March 7, 1997, service connection for post-traumatic 
stress disorder required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (effective prior to March 7, 
1997).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Id.  

Factual Background

The record shows that the service medical records are 
negative for any complaints or findings referable to a 
psychiatric disorder and that the service personnel records 
do not show that the veteran participated in combat.  His 
personnel records show that he served in Vietnam from August 
1970 to August 1971.  His military occupational specialties 
were Armor Crewman and Military Policeman (MP).  

VA examinations conducted in January 1973 and December 1977 
were negative for complaints or findings of a psychiatric 
disorder.  However, VA treatment records dated from September 
to December 1985 indicate that the veteran was seen in the 
psychology service for the recent onset of symptoms 
suggestive of depression and post-traumatic stress disorder.  
Although treatment focused on symptoms of post-traumatic 
stress disorder, information about specific stressors was not 
elicited or reported.  

A report of VA examination conducted in February 1986 shows 
that the veteran was then employed full time "as an 
explosives worker at the Pine Bluff Arsenal."  It was 
reported that he discussed very little of his thinking 
regarding his combat experiences in Vietnam and stated that 
he did not welcome the opportunity to talk about his Vietnam 
experiences to anyone except his current therapist.  He 
complained, however, of having developed increased problems 
with his left foot and ankle "where he was wounded by enemy 
fire."  The veteran indicated that he had been awarded the 
Purple Heart.  However, on VA orthopedic examination in 
January 1978, the veteran stated that while in Vietnam, he 
was struck in his left foot "with an M-16 slug by a soldier 
who had gone berserk and was shooting up persons.  He was in 
the MP's and in the process of controlling the patient was 
shot."  The psychiatric diagnosis in February 1986 was 
"Depressive Neurosis (Dysthymic Disorder), In Remission 
(Medicated)."  

J. R. B., who served with the veteran in Vietnam, said in a 
May 1992 statement that he and the veteran were on convoy 
escort duty and were in Building 2275 at Tay Ninh when the 
Viet Cong blew up the building.  He said that the top of the 
building fell in on them and that the veteran told him that 
his back was hurt and his ears were bleeding from the 
explosion.  J. R. B. reported that they had splinters in them 
from the building being blown up and said that "[w]e were 
ask[ed] if we wanted Purple Hearts and at that time we said 
no."  He stated that the incident occurred around July 15, 
1971.  

The veteran's personnel records indicate that he was a Senior 
Escort Guard with the MP's during active duty from January 
1970 to November 1972 and that he received an early release 
to join the United States Army Reserve (USAR).  An "Abstract 
of Service" from his service medical records indicates that 
he served with the 25th MP Company until April 1971, when he 
was assigned to Company C, 720th MP Battalion.  

The veteran testified before a hearing officer at the RO in 
November 1992 that he ran convoy escort while serving in the 
25th Infantry Division in Vietnam.  "We would go out," he 
said, "and if someone got blown up, that's where we went.  
We saw several trucks, jeeps, and several friends blown up on 
the roads."  Most of his convoys ran to Tay Ninh.  He said 
that on one occasion, "the gook was coming in the window on 
me and I turned around and tried to shoot him.  I know that I 
put a bullet in him.  When he went out the window, another 
guard across the road either finished killing him or killed 
another one coming in the hooch with me."  The veteran 
further testified that when they killed him, he rolled back 
over on his cot.  He said, "I no more got my hands on the 
cot when they shot a[n] RPG round in on me."  The veteran 
described the RPG as an anti-tank weapon and said that it 
went through the hooch spraying him with wooden splinters.  
He said that the roof fell in and that he was picked up and 
landed on his back on a footlocker.  

The veteran also reported that he "ran over a boy one time" 
who "was hanging on the front of that [V]-100."  He said 
that he was reaching out and trying to hold on to the boy 
before he went under the [V]-100.  

In a statement received in December 1992, the veteran 
reported that most of his convoys went from Chu Chi to Tay 
Ninh.  He described incidents that were mostly repeated in 
the report of VA examination conducted in February 1993.  

A December 1992 evaluation for mental disorders from the 
Social Security Administration was submitted that showed that 
the veteran provided a history of treatment for post-
traumatic stress disorder.  He complained of flashbacks, mood 
swings, depression, sexual dysfunction, sleep disturbance 
part of the time, and anxiety.  It was reported that there 
was no history of drugs or alcohol.  The veteran stated that 
he was in active combat in Vietnam.  The examiner, Charles M. 
Spellmann, Ph.D., diagnosed post traumatic syndrome disorder, 
as well as depression as a result of medical problems.  
However, no specific information was elicited on examination 
to indicate the stressors on which the diagnosis of post-
traumatic stress disorder was based.  

On a February 1993 VA psychiatric examination, the veteran 
described numerous experiences that reportedly occurred 
during his tour of duty in Vietnam, including the incident in 
which the Viet Cong fired an RPG into his hooch "and blew 
the wall in on him."  Following a mental status examination, 
the examiner diagnosed post-traumatic stress disorder, 
chronic delayed; and dysthymia.  The examiner commented that 
the veteran provided ample stressors while he was in Vietnam 
and ample symptomatology to make a diagnosis of post 
traumatic stress disorder.  

In a July 1994 statement, Thomas L. Lewellen, D.O., indicated 
that, to his knowledge, the veteran's medical problems 
include post traumatic stress disorder.  In a September 1996 
statement, Dr. Lewellen reported that he had been treating 
the veteran for some time and his diagnoses included post 
traumatic stress disorder.  

The veteran submitted July 1971 newspaper articles reporting 
attacks on outposts, including a U.S. military police 
compound near Tay Ninh 55 miles northwest of Saigon, in which 
four American MP's were wounded.  

An October 1997 response to a request to verify stressors 
supplied by the veteran from the U. S. Army and Joint 
Services Environmental Support Group (now known as the U. S. 
Armed Service Center for Research of Unit Records or 
USASCRUR), reported that Army casualty files did not list the 
veteran as being wounded or injured in Vietnam.  However, the 
RO provided his DA Form 20, which indicates that he sustained 
a noncombat gunshot wound to his left foot (for which he is 
service connected).  It was noted that USASCRUR did not 
maintain 1971 Morning Reports for the 25th MP Company, which 
was the veteran's listed unit of assignment in Vietnam, and 
suggested that records from the NPRC could possibly be used 
to verify daily personnel actions.  It was also noted that 
convoys on main U. S. supply routes were subject to mining, 
sapper, ambush, and sniper attacks and that a post-traumatic 
stress disorder claim concerning such incidents must be put 
in the context of the personal involvement of the veteran.  
However, the full names of casualties and complete unit 
designations were needed in order to attempt to document this 
type of incident.  

At his December 1998 hearing before the Board, the veteran 
testified that he was in the 25th MP Attack Platoon at Cu Chi 
and was a convoy escort.  He claimed that he ran his convoy 
from Cu Chi, mostly in the Ashau Valley, Phu Bai, and around 
Tay Ninh in the Ashau Valley.  He described an incident where 
his brakes failed during a convoy and he ran over people as 
he drove through hooches.  He also related an incident 
regarding an enemy attack in July 1971.  He reported that he 
was asleep in his bunk when incoming rounds began and he 
awoke to someone entering his room through a window.  He shot 
the intruder, and while he was looking for his M60, a rocket 
was shot through the wall and blew up.  He claimed that he 
was thrown five to six feet onto a footlocker.  He pulled a 
body towards him with bullet holes that he thought was his 
friend.  However, it was not his friend, and there were no 
American casualties during the incident.  He testified that 
he was receiving treatment for his psychiatric symptoms, 
which included anxiety and nightmares.  

Analysis

The Board has carefully reviewed the entire evidence of 
record in this case and concludes that many, if not most of 
the stressors which the veteran claims are exaggerated and 
essentially uncorroborated.  The wound received in service 
was not incurred in combat, and the veteran did not receive a 
Purple Heart Medal or any other decorations that may be given 
only as a result of combat with the enemy.  However, there is 
some independent verification from J. R. B. of the enemy RPG 
attack in July 1971 in Tay Ninh, which is described above.  
In addition, the service personnel records indicate that the 
veteran performed MP escort duty during his year's service in 
Vietnam, which included service with the 25th Infantry 
Division.  USASCRUR indicated that convoys on main U. S. 
supply routes were subject to mining, sapper, ambush, and 
sniper attacks.  The veteran's personnel records thus suggest 
that at least some of his stressors are consistent with the 
places, types and circumstances of his service.  See 
38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Finally, while 
post-traumatic stress disorder has been mostly diagnosed 
without any fleshing out of the veteran's stressors, this 
cannot be said of the VA examination of February 1993.  The 
examiner elicited a lengthy history of stressors upon which 
he based his diagnosis of post-traumatic stress disorder.  In 
these circumstances, the Board concludes that the evidence 
favoring the claim and the evidence against the claim are in 
relative equipoise.  The veteran is therefore entitled to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  It follows that the claim of entitlement to service 
connection for post-traumatic stress disorder must be 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  

B.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

The record shows that the veteran sustained a noncombat 
gunshot wound of the left foot in about February 1971 with 
delayed primary closure (DPC).  Thereafter, he continued to 
experience pain and aching of the left ankle, as well as 
swelling with prolonged standing.  Small scars were 
identified anterior to the lateral malleolus.  

A VA surgical examination in January 1973 showed a well 
healed 13/4-inch vertical scar that was located slightly 
anterior and inferior to the left lateral malleolus.  The 
scar was hypersensitive and with hyperesthesia of the skin 
anterior to the scar extending distally from the scar for a 
distance of about three inches.  The exit site of the gunshot 
wound was represented by a linear scar on the plantar surface 
of the foot beneath the anterior margin of the os calcis.  
This scar was one inch in length and was slightly tender to 
very heavy pressure.  There was no painful callus formation.  
The bony architecture of the foot was normal.  

Service connection was established for residuals of a gunshot 
wound of the left foot by a rating decision dated in April 
1973.  A 10 percent rating was assigned under Diagnostic Code 
7804, effective from separation.  The veteran was informed of 
this determination and disagreed with the evaluation 
assigned.  However, he did not perfect his appeal following 
issuance of a statement of the case in June 1973.  The 
underlying rating decision therefore became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.202, 20.302, 20.1103 (2002).  Thereafter, the 10 
percent evaluation was continued.  

On VA examination in June 1999, the veteran had a 3/4-inch, 
slightly diagonal, healed wound scar that was slightly 
anterior to the edge of the tip of the left fibula.  On the 
plantar aspect of the left foot, there was an X-shaped 
incision that was at the anterior edge of the os calcis.  The 
limbs of the X were symmetrical, and each limb measured 
three-eighths of an inch.  The scar was not adherent or 
retracted.  Palpation of the fibular scar caused the veteran 
to withdraw and express pain.  Although he professed changes 
in sensory pattern distal to the fibular scar, the examiner 
was unable to clearly elicit boundaries.  In an addendum 
dated in May 2000, the examiner stated that there was no soft 
tissue destruction as a consequence of the gunshot wound and 
that the veteran had now recovered from the wound without 
sequelae.  

During the prosecution of this appeal, the criteria for 
evaluating service-connected scars were amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so); Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date f such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  

The old rating criteria for evaluating a service-connected 
scar under Diagnostic Code 7804 were furnished in a statement 
of the case issued to the veteran and his representative in 
September 1998.  The new rating criteria were furnished to 
the veteran in correspondence from the Board dated in 
September 2002.  However, the veteran is in receipt of the 
maximum schedular evaluation for the service-connected scars, 
whether the scars are evaluated under the old rating criteria 
or the new.  A scar that is objectively painful is shown only 
with respect to the entrance wound fibular scar; no such 
findings are shown with respect to the exit scar on the 
plantar surface of the left foot.  

Superficial scars may be evaluated under Diagnostic Code 7803 
or 7804.  Under the old criteria, superficial scars that are 
poorly nourished, with repeated ulceration, warrant a 10 
percent evaluation under Diagnostic Code 7803.  The new 
criteria for Diagnostic Code 7803 refer to scars as 
superficial and unstable, and define superficial to mean one 
not associated with underlying soft tissue damage (Note 2) 
and unstable scars to be one where, for any reason, there is 
frequent loss of covering of skin over the scar.  

Both the examination findings and the color photographs 
associated with the record, which the examiner said showed 
the described findings well, demonstrate that the service-
connected scars are not poorly nourished with repeated 
ulceration.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective prior to Aug. 30, 2002).  Nor is there any showing 
that the scars are unstable, that is, that there is frequent 
loss of covering of skin over the scars.  See 67 Fed. Reg. 
49,590, 49,596 (July 31, 2002) (to be codified at 38 C.F.R. § 
4.118, Diagnostic Code 7803 and Note (1) (effective Aug. 30, 
2002)).  

Under the old criteria for Diagnostic Code 7804, superficial 
scars that are tender and painful on objective demonstration 
warrant a 10 percent evaluation.  The new criteria are 
essentially the same, although the word "tender" is no 
longer used.

Thus, neither the old nor the new criteria is more favorable.  
The veteran's current 10 percent rating reflects that one of 
the gunshot wound scars in painful on palpation.  It is not 
shown to be repeatedly ulcerated or unstable, so a separate 
rating for such manifestations is not possible.  Cf. Esteban 
v. Brown,  6 Vet. App. 259, 261 (1994) (where separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps).  

Scars may also be evaluated under Diagnostic Code 7805 for 
limitation of function of the part affected (old criteria and 
new criteria are the same).  The veteran's gunshot wound 
scars do not limit function of his foot, and the muscle 
injury to the foot is already separately evaluated and not in 
issue in this appeal.  Thus a separate rating under Dc 7805 
would not be appropriate.

The only way the veteran could attain a higher rating for his 
gunshot wound scars would be to have an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
The provisions of this regulation were provided to the 
veteran and his representative in the statement of the case.  
The scars are not shown to result, by themselves, in such an 
exceptional or unusual disability picture, with related 
factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The record 
indicates that following service, the veteran worked 
installing car air conditioning, apparently choosing this 
work so that he could be off his feet.  Following this, 
however, he worked for 12 years at the Pine Bluff Arsenal as 
a chemical plant operator.  On examination in June 1999, the 
veteran reported that he worked on concrete floors and that 
he retired for medical reasons in 1991 because of his left 
foot and back disorders.  

It is apparent from the June 1999 examination findings and 
the later opinion of the VA examiner that the service-
connected scars are not the principal cause of any current 
functional impairment of the left foot.  Rather, the veteran 
has other left foot pathology, as well as other disorders, 
especially that affecting his back, that contributed to his 
overall physical deterioration and propelled him to medical 
retirement in 1991.  

The VA examiner remarked in June 1999 that he was unable to 
establish on an objective basis an opinion as to the effect 
of the service-connected disability on the veteran's ordinary 
activity or ability to obtain and maintain employment.  He 
said that the veteran's gait, as exhibited on examination, 
would have interfered with employment and would not have 
allowed a 12-year work history at the Pine Bluff Arsenal.  
However, the scars were found to be superficial and 
nonadherent.  Thus, the effect of the scars alone on the 
veteran's ability to ambulate and hence to carry out his 
employment was necessarily slight.  Certainly, that effect 
could not be said to be marked, which is required in order to 
support extraschedular consideration.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2002) (emphasis added).  
The adverse occupational impact of the service-connected 
separately rated scars is contemplated in the 10 percent 
rating currently assigned.  Based on these considerations, 
the Board finds that the RO did not err in refusing to refer 
this claim to the Director of the VA Compensation and Pension 
Service for an initial extraschedular determination.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  

An increased evaluation for residual scars of a gunshot wound 
of the left foot is denied.  



		
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

